Citation Nr: 1101737	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  09-06 983A	)	DATE
	)
	)

On appeal from the Committee on Waivers and Compromises of the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Paul, Minnesota


THE ISSUES

1.  Whether the Veteran's request for a waiver of overpayment 
debt was timely filed.

2.  Entitlement to a waiver of recovery of debt resulting from 
overpayment of VA compensation benefits in the calculated amount 
of $47,689.40.


REPRESENTATION

Veteran represented by:	None

ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from June 1960 to December 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2008 decision by the Committee on Waivers and 
Compromises of the St. Paul RO.  However, the Seattle, Washington 
RO maintains jurisdiction over the Veteran's claims file.

We observe that the Veteran has repeatedly requested VA 
assistance in either the procurement of a new wheelchair or the 
repair of his old wheelchair, which he asserts is required on 
account of his service-connected back disability.  Although it 
appears that the matter may have been referred to the VA Health 
Administration office responsible for such matters, it is unclear 
that the referral actually took place.  As the Veteran continues 
to request VA assistance in this matter, the Board wishes to draw 
attention to the matter and refers it for appropriate action.

The issue of entitlement to a waiver of debt resulting from 
overpayment of VA compensation benefits in the amount of 
$47,689.40 is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The VA notified the Veteran of the exact amount of his debt 
and of the procedures for requesting a waiver of the debt in a 
September 2006 letter.

2.  The Veteran requested a waiver of his debt in October 2006.





CONCLUSION OF LAW

The Veteran's request for a waiver of his debt was timely-filed.  
38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.963(b)(2) 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify 

Claims for waiver of debt owed to the VA are governed by the 
provisions of Chapter 53 of Title 38 of the United States Code.  
This statute contains its own specific notice provisions.  Review 
of the record shows that the veteran received notice of his debt 
which conforms to the requirements of 38 U.S.C.A. § 5302 and its 
implementing regulations.  The United States Court of Appeals for 
Veterans Claims (Court) has held that the notice and duty to 
assist provisions of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (VCAA), which 
are relevant to a different chapter of title 38, and thus do not 
apply to this appeal.  Barger v. Principi, 16 Vet. App. 132 
(2002).  The veteran is not prejudiced by the determination 
below.

History and analysis

Service connection for degenerative disc disease of the low back 
and for varicose veins was granted effective in 1970 and has been 
in effect since that time.  A combined disability rating of 
40 percent has been in effect since 1987.  

The evidence of record reflects that the Veteran has been 
incarcerated due to a felony conviction since April 1994.  VA 
regulations provide that if any individual to whom VA 
compensation is being paid is imprisoned in a Federal, State or 
local penal institution as the result of conviction of a felony 
or misdemeanor, such compensation payments will be reduced 
effective on the 61st day of incarceration.  38 C.F.R. § 3.665.  
In the Veteran's case, his 40 percent rate is reduced to 
10 percent.  38 C.F.R. § 3.665(d).  Apportionment of such 
compensation may be made to dependents of the prisoner under 
certain circumstances.  In this case, however, the Veteran does 
not report any dependents.

Although the Veteran now asserts that he informed the VA of his 
incarceration due to a felony conviction at the same time that he 
informed VA of his divorce, no such document is contained in his 
claims file.  In any event, the VA continued to pay the Veteran's 
compensation benefits at the 40 percent disability rate until the 
results of a Social Security prisoner match conducted in February 
2005 revealed the Veteran's incarcerated status.  At that point, 
the RO double-checked the Veteran's incarcerated status with the 
appropriate prison authorities, and referred the matter to the 
VA's Debt Management Center.  The RO also sent the Veteran a 
letter in April 2006, notifying him that he had been paid at the 
incorrect rate for a period of more than ten years, and that a 
debt would be declared based upon the overpayment which he would 
be required to repay.

A letter from the Veteran was received at the VA RO in Seattle, 
Washington, in May 2006, in which he explained that he had 
notified the VA of his incarceration at the same time that he 
notified VA of his divorce, for the purpose of having his ex-wife 
removed from his award as his dependent.  He also explained that 
he did not have any of the monies paid to him by the VA over the 
years, and requested that his accredited representative represent 
him in the matter.  He sent another letter in June 2006, 
providing further details as to his recollections and his current 
health problems.

On September 21, 2006, the Debt Management Center mailed a letter 
to the Veteran informing him of the exact amount of the 
overpayment ($47,689.40) and that the VA would begin recouping 
his monthly benefit payment until the debt was repaid.  A 
separate document provided notice of the procedures for 
requesting a waiver of the debt.

On September 22, 2006, the VA RO in Seattle, Washington, received 
a letter from the Veteran, apparently in response to the April 
2006 notice, requesting that the VA forgive the entire 
overpayment, and providing more information as to the Veteran's 
current health problems.  

The Veteran mailed another letter and a financial status report 
to the Seattle VA RO which was received in October 2006.  In this 
letter, he indicated that he was trying to get his overpayment 
debt waived, as he would never be able to repay the total debt.  
He also requested that the 10 percent compensation payments be 
resumed, as he needed the money to supplement the health care he 
received in prison.

Over the course of the next two years, the Veteran mailed at 
least five more letters pertaining to his request for a waiver of 
the debt to the RO and at least two to the Debt Management 
Center.  

In a September 2008 decision, the Committee on Waivers and 
Compromises denied the Veteran's request for a waiver of his debt 
on the basis that his request for waiver was received in 
September 2008, approximately one and a half years after the 
expiration of the time period in which such a request could be 
filed.

A request for waiver of indebtedness other than for loan guaranty 
shall only be considered if made within 180 days following the 
date of a notice of indebtedness to the debtor.  38 U.S.C.A. § 
5302(a); 38 C.F.R. § 1.963(b)(2).  In this case, the Veteran was 
provided with an initial notice that such a debt was going to be 
declared against him in April 2006.  He was provided with the 
formal notice along with the information about the procedures for 
requesting a waiver in September 2007.  

It is clear from review of the claims file, that the Veteran was 
assiduous in pressing his claim for a waiver throughout the 
applicable period of time.  He sent two pieces of correspondence 
in response to the April 2006 notification, both of which 
addressed the issue of creation of the overpayment, essentially 
asserting that he did in fact notify the RO of his incarceration 
in a timely manner.  He sent a third letter in September 2006, 
which appears to have crossed the VA's notice letter in the mail, 
in which he explicitly requested that his debt be forgiven.  

Following the September 2006 formal notification of the amount of 
the debt, the Veteran responded again in October 2006.  In this 
letter, he used the magic word "waiver" and again indicated 
that he could not repay the debt.  

Upon review, the Board finds that the Veteran in fact filed a 
timely request for a waiver of his debt.  Specifically, the 
October 2006 letter was mailed in response to the September 2006 
notification.  In the letter, he requested a waiver, claiming 
financial hardship and inability to repay.  He also referenced 
his previous correspondence on the same subject matter.  We find 
that this letter meets all the requirements to be considered a 
request for a waiver, and it was filed well within the 180 day 
time limit for such requests.  The fact that he mailed the letter 
to the RO rather than to the Debt Management Center likely 
explains the confusion as to why that organization was under the 
impression that he failed to request a waiver for nearly two 
years.  This is irrelevant to the analysis of this appeal, 
however, because any VA records are deemed to be constructively 
of record in proceedings before other parts of the overall VA 
organization.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Therefore, the Board holds that the Veteran's request for a 
waiver of his debt was timely filed.  His appeal is therefore 
granted to this extent.


ORDER

As the veteran's request for waiver of recovery of the 
overpayment was timely filed, the appeal is granted to this 
extent and to this extent only.


REMAND

In light of the foregoing decision, it is now incumbent upon the 
appropriate agency of original jurisdiction to determine whether 
a waiver should be granted in accordance with 38 U.S.C.A. § 5302 
and 38 C.F.R. §§ 1.963, 1.965.

Accordingly, the case is REMANDED for the following action:

1.  A reasonable search for the 
notification the veteran asserts he 
provided to VA pertaining to his 
incarceration, such as a change of address 
form indicating incarceration, or a report 
of a telephone call, around the time of his 
divorce in 1995, should be accomplished at 
the likely VA facilities, including the RO 
and any VA medical facilities where he 
received treatment.  The particulars of the 
search should be documented for the claims 
file to facilitate any future appellate 
review. 

2.  When the above development has been 
completed, the veteran's request for a 
waiver should be adjudicated.  If the 
veteran's request is denied, he should be 
given his appellate rights and the 
opportunity to appeal. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


